       Case 2:21-mj-00014-KJN Document 4 Filed 01/22/21 Page 1 FILED
                                                                 of 1
                     UNITED STATES DISTRICT COURT         January 22, 2021
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-mj-00014-KJN

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
TOMMY FREDERICK ALLAN

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release TOMMY FREDERICK ALLAN

Case No. 2:21-mj-00014-KJN Charges 18 USC § 1752(a)(1), 1752(a)(2); 40 USC §

5104(e)(2)(A),(D),(G) from custody for the following reasons:

                 X     Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): Pretrial release conditions as stated on the
                              record in open court. Defendant to report
                          X
                              telephonically to Pretrial Services upon release from

                              Custody.

      Issued at Sacramento, California on January 22, 2021 at 2:00 PM
